IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,089




EX PARTE QUEEN ESTHER JORDAN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1186574 
                      IN THE 184TH DISTRICT COURT FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance and sentenced to six month’s imprisonment in a state jail. Applicant did not
appeal her conviction.   
            Applicant contends that she has newly discovered evidence that she is actually innocent of
this offense. The trial court has determined that no rational jury would have convicted Applicant in
light of the new evidence, which was previously unavailable to Applicant. The evidence, a lab report
that was not available at the time of trial, shows that there was no controlled substance in the
evidence seized from Applicant.  Applicant is entitled to relief. Ex parte Elizondo, 947 S.W.2d 202,
209 (Tex. Crim. App. 1996). 
            Relief is granted. The judgment in Cause No. 1186574 in the 184th Judicial District Court of
Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County
to answer the charge against her.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Parole Division.
 
Delivered: February 4, 2009
Do Not Publish